Citation Nr: 1201093	
Decision Date: 01/11/12    Archive Date: 01/20/12	

DOCKET NO.  02-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include post operative lumbar laminectomy L3-4, L4-5, with discectomy, L3-4 and L4-5.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic headache disability.

4.  Entitlement to service connection for uterine prolapse.

5.  Entitlement to service connection for chronic residuals of an injury to the ring finger of the right hand.

6.  Entitlement to service connection for a chronic bilateral foot disability, to include residuals of foot surgery.

7.  Entitlement to service connection for dental disability for the purpose of obtaining VA outpatient dental treatment.

8.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 38 C.F.R. §§ 4.29 or 4.30. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant retired from the Air Force Reserves after more than 20 years of honorable service.  During these 20 years, the appellant had several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in June 2004, December 2007, and June 2010.  This matter was originally on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a low back disability and a dental disability for outpatient treatment as well as entitlement to a temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant's hypertension was first shown during a period of ACDUTRA.

2.  A chronic headache disorder has not been related by competent medical evidence to a period of active duty or ACDUTRA.

3.  Uterine prolapse has not been related by competent medical evidence to a period of active duty or ACDUTRA.

4.  A chronic right ring finger disorder has not been related by competent medical evidence to a period of active duty, ACDUTRA, or INACDUTRA.

5.  A bilateral foot disability has not been related by competent medical evidence to a period of active duty, ACDUTRA, or INACDUTRA.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011).

2.  A chronic headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

3.  Uterine prolapse was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

4.  A chronic right ring finger disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

5.  A chronic bilateral foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's June 2004, December 2007, and June 2010 Remands, the Appeals Management Center (AMC) requested the appellant's complete personnel records from 1981 to 2000, readjudicated the claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2007 and June 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in February 2001, August 2003, and February 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The appellant's Reserve treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The appellant was accorded VA examinations in September 2009.  38 C.F.R. § 3.159(c)(4).  The September 2009 VA examiners addressed the etiology of the appellant's right ring finger injury and hypertension in conjunction with a review of the claims file and physical examination of and interview with the appellant.  The September 2009 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

The appellant has not been afforded a VA examination, with an opinion as to the etiology of her headaches, uterine prolapse, or bilateral foot disorder. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case.  The record is absent an indication that a headache disorder or uterine prolapsed may be associated with any period of active duty or ACDUTRA or that a bilateral foot disorder may be associated with any period of active duty, ACDUTRA, or INACDUTRA.  In this case, as no medical evidence has been presented showing treatment for a chronic headache disorder, uterine prolapsed, or bilateral foot disorder, or the possibility that either condition is related to a period of active duty, ACDUTRA, or INACDUTRA, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The appellant seeks service connection for hypertension, headaches, uterine prolapse, residuals of a right ring finger injury, and bilateral foot disorder.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during INACDUTRA to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2011), applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The first question that must be addressed is whether incurrence of hypertension, chronic headaches, uterine prolapse, or a chronic right ring finger disorder is factually shown during service.  

The appellant's Reserve records indicate that the appellant presented on April 20, 1989, while on ACDUTRA, with complaints of injury to right hand fingers when a window closed on them.  The appellant was able to move but reported stiffness and pain, especially in digit #3.  The appellant also complained of headache and hot flushed feeling.  The appellant's blood pressure increased in the emergency room; however, the appellant noted that she had never been diagnosed or treated for hypertension, and she denied history of family hypertension.  Blood pressure readings were 151/120 at 2155, 170/120 at 2225, and 150/100 at 2251.  Physical examination demonstrated right hand with mild tenderness over DIP of digit 3 and possible slight swelling, mild tenderness of digits 2 and 4.  Active range of motion was intact.  X-ray revealed no fracture.  Impression was soft tissue injury right hand and hypertension.

In May 1989, the appellant presented for follow up after a 5-day blood pressure check which yielded blood pressure readings of 162/98 at 1149 on April 24, 162/102 at 1145 on April 25, 160/110 at 1150 on April 26, 164/110 at 1150 on April 27, and 160/102 at 1145 on April 28.  The average 5-day blood pressure was noted as 162/104.  Assessment was hypertension.  A June 1989 clinic record indicates "new onset" hypertension with diagnosis in April 1989.

In July 1990, the appellant reported pain in the right 4th digit on the radial side for six days without trauma or any type of constriction.  Physical examination demonstrated tenderness radial 1/2 distal to IP joint and hypoesthesia.  Impression was digital nerve neuralgia.

On July 13, 1995, while on ACDUTRA, the appellant presented with complaints of headache for three weeks.  Assessment included patient complaint of headache possibly related to prescription change.  Service personnel records indicate that the appellant had been on ACDUTRA June 26-30, 1995 and July 5-7, 1995, July 10-11, 1995, and July 12-14, 1995.  

In July and August 1998, while on ACDUTRA, the appellant presented four times with complaints of headache.  

On April 9, 1999 and April 19, 1999, while on ACDUTRA, the appellant presented with complaints of thick painful toe nails and difficulty wearing military shoes.  Physical examination demonstrated questionable hammer toes and onychronycosis.  Provisional diagnosis was bilateral feet pain.  

In May 1999, the appellant presented with complaints of pain to outside bilateral hallux nails and noted that second and third toenails frequently fell off because of "shoe pressure" to ends of toes.  Assessment was incurable medial border  bilateral hallux without nails.  A phenol and alcohol (chemical) procedure was performed.  

On the Report of Medical History completed by the appellant in conjunction with the May 2000 physical examination, she noted frequent and severe headaches and burning feet.  

With respect to hypertension, because it was first shown during a period of ACDUTRA, service connection is established.

Despite findings of headaches, an injury to the fingers of the appellant's right hand, a diagnosis of digital nerve neuralgia, and a diagnosis of incurable medial border bilateral hallux without nails during a period of ACDUTRA, the Board cannot conclude a "chronic" headache, right hand ring finger, or bilateral foot disorder was incurred during a period of ACDUTRA.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

Further, on the Reports of Medical History completed by the appellant in June 1991, May 1996, and May 2000, she denied ever having swollen or painful joints, broken bones, bone, joint or other deformity; and the Report of Medical Examination dated May 31, 2000 indicates that the examiner evaluated the appellant's feet as normal and did not indicate any chronic headache disorder or problems with the appellant's right hand fingers.  

The treatment records dated during the appellant's active duty or ACDUTRA periods are absent complaints, findings or diagnoses of uterine prolapsed.  This disorder was discovered during a pelvic examination in conjunction with physical examination conducted on May 31, 2000 and not during a period of active duty or ACDUTRA.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

No medical professional, however, has ever related post-service symptomatology or a chronic right ring finger condition to the appellant's ACDUTRA or INACDUTRA, including the April 1989 soft-tissue injury.  As noted above, the appellant underwent VA examination in September 2009.  At that time, the appellant reported that her right ring finger was crushed in the window of a three ton truck and that the popping began shortly after that.  The appellant reported no overall decrease in hand strength or dexterity.  After review of the claims file and interview with and physical examination of the appellant, the examiner opined that the appellant has a very mild trigger finger, that it had been nearly 20 years since the injury without evidence of continuing chronic treatment, and that the ring finger was the most common to be involved with trigger and that some previous injury to that digit was not significant.  

With respect to headaches, uterine prolapse, and bilateral foot disorder, the appellant has not reported continuity of post-service symptoms.  

It is important to note that the appellant has submitted no evidence of treatment for a headache disorder, uterine prolapse, a right ringer finger disorder, or a bilateral foot disorder since her discharge from the Reserves nor has she submitted medical evidence indicating that she suffers from headaches, uterine prolapse, right finger triggering, or bilateral foot disorder related to her active service or ACDUTRA.   

Thus, the record is absent evidence of in-service incurrence of chronic headaches, uterine prolapse, a chronic right ring finger disorder, and a chronic bilateral foot disorder; evidence of continuity of symptomatology; and medical evidence of a nexus between the appellant's chronic headache disorder, uterine prolapse, chronic right ring finger disorder, and chronic bilateral foot disorder.

Although the appellant contends that she has headaches, uterine prolapse, a right ring finger disorder, and a bilateral foot disorder that are related to an active duty or ACDUTRA period, as a layperson she is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for a chronic headache disorder, residuals of a right hand ring finger injury, and uterine prolapsed; and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a chronic headache disability is denied.

Entitlement to service connection for uterine prolapse is denied.

Entitlement to service connection for residuals of an injury to the ring finger of the right hand is denied.

Entitlement to service connection for chronic residuals of bilateral foot disability is denied.


REMAND

With respect to the appellant's lumbar spine, the record indicates that on December 28, 1980, she presented with complaints of back pain beginning one week prior with no trauma or injury.  The pain was reported in the low back area without radiation.  The appellant had been on INACDUTRA for one day on December 24 and was getting ready to go on another INACDUTRA period from December 29-31.  The appellant was also seen for follow up for blood pressure check and complained of pain in lumbar spine.  During a December 27, 1989, sick call, the appellant complained of left leg pain and noted that she had "pinched nerves" in her back and knee, status post injury in April.  The appellant reported that she pulled muscles at that time and was being treated with Motrin 800.  Assessment was lumbar strain with no evidence of nerve root compression.  In May 1990, the appellant presented with history of low back pain and left leg pain for a year.  Clinical examination suggested mild S1 involvement.  In June 1990, the appellant reported almost complete relief of her pain after epidural steroid injection treatments in May and June.  The appellant reported intermittent lower back pain in left hip area but no more radicular left leg pain.  She also reported that the pain was only brought on by extreme flexion and even then was not always present.  In August 1990, the appellant presented with, inter alia, left hip pain.  Assessment included degenerative joint disease.  In September 1990, the appellant presented for follow up with continued, recurrent low back pain and left leg pain.  She reported that she had been told she had "sciatica."  After physical examination, impression was mechanical low back pain and no evidence of herniated nucleus pulposus. 

Subsequently, the appellant injured her back on January 30, 1998, while working as a civilian security guard.  The injury occurred when she was closing a heavy gate at night and stepped into a hole that she did not see and twisted her ankle and her low back.  On June 1998, while on ACDUTRA, she was seen for follow up concerning persistent low back pain.  On May 8, 2000, while on ACDUTRA she was seen by an orthopedist and diagnosed as having chronic lumbosacral strain, herniated lumbar disc L2-3, L3-4, and L4-5, and chronic pain syndrome with some symptoms magnification as noted on Waddell's testing.

The appellant underwent VA examination in September 2009.  At that time, she indicated that she was unloading patients from an airplane and went back inside and bent over, had immediate pain in her back, and was taken by ambulance to Lackland Air Force Base and hospitalized for several weeks for therapy.  The appellant reported that she continued to have back pain for many years, and then reinjured her back in 1998.  The examiner noted that it appeared that the appellant had no treatment for back pain between 1990 and 1998 and that during that time, the appellant worked both in the private sector and in the reserves.  The examiner noted that there were no DD Forms 214 to reconstruct the timeline of the appellant's active and reserve service and without that timeline showing continued medical treatment for a chronic problem that started earlier while in service, he could not conclude a connection between the appellant's earlier back problems and her current back problems.

As the appellant has reported back injury in April 1989 while on ACDUTRA and has also reported hospitalization at Lackland Air Force Base, it is the Board's opinion that clinical records dated in April 1989 from Lackland Air Force Base Hospital should be requested. 

With respect to dental disability, the determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381 (2011).  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2011).  When service connection is warranted, it will be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  A veteran with a service-connected noncompensable dental condition is classified as Class II, and entitled to one-time treatment for the condition, if application is made within a certain time period after service.  38 C.F.R. § 3.381(b) 

The exceptions to one time treatment include treatment for service-connected compensable dental disability (Class I, 38 C.F.R. § 17.161(a)), as discussed above, and dental trauma (Class II(a), 38 C.F.R. § 17.161(c)). To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  A veteran is also entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.16.  

Given that a successful outcome to the claim for service connection for a low back disability could have a positive effect on the outcome of the current claim for outpatient dental treatment under Class IV, this issue is inextricably intertwined with the claim for service connection for low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Similarly, the issue of entitlement to a temporary total evaluation is also inextricably intertwined with the claim for service connection for low back disability.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the hospital clinical records for treatment of back pain in 1989 at Lackland Air Force Base Hospital.  These records should be requested from the National Personnel Records Center (NPRC) as well as directly from the hospital.

2.  If, and only if, the above-mentioned clinical records are obtained, the AMC should determine if any such back injury occurred during a period of ACDUTRA.  If so, the claims file should be returned to the physician who conducted the September 2009 VA Spine examination, or if unavailable, to another physician, for an addendum opinion as to whether it is at least as likely as not that the appellant's current low back disability is in any way related to (incurred in or aggravated by) a back injury during ACDUTRA.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence, including the inextricably intertwined issues of entitlement to service connection for a dental disability for VA outpatient dental treatment and entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 or 4.30.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


